Citation Nr: 1648470	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  08-17 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a heart murmur.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The Veteran served on active duty from October 1983 to December 1992, February 1997 to August 1997, May 1998 to August 1998, October 1998 to February 1999, February 1999 to August 1999, July 2000 to February 2001, and March 2001 to May 2001.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In June 2009, the Veteran testified at a personal hearing before the undersigned, sitting in Washington, DC.  A transcript of the hearing is associated with the claims file.

In August 2009, the Board remanded the issue of entitlement to service connection for a heart murmur disability for additional development.  

In the same August 2009 decision, the Board also denied the Veteran's claim for service connection for hemorrhoids.  The Veteran appealed the issue to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In an October 2011 Memorandum decision, the Court set aside the August 2009 Board decision as it pertained to the denial of service connection for hemorrhoids and remanded this issue to the Board for readjudication consistent with the October 2011 decision.

In April 2013, the Board remanded the issue of entitlement to service connection for hemorrhoids for additional development.  


FINDINGS OF FACT

1.  For the Veteran's first period of service from October 1983 to December 1992, the preponderance of the evidence is against a finding that the Veteran had a current hemorrhoid disability that was initially manifested in service or is otherwise etiologically related to service.  

2.  The evidence of record establishes that the Veteran had a hemorrhoid disability which clearly and unmistakably existed prior to his second periods of service.
 
3.  The medical evidence clearly shows that the Veteran's hemorrhoid disability was not permanently aggravated beyond the natural progression of the disease during his second period of service.

4.  The Veteran does not have a heart disability to include a heart murmur.


CONCLUSIONS OF LAW

1.  A hemorrhoid disability clearly and unmistakably preexisted the Veteran's second period of service and was not aggravated therein.  38 U.S.C.A. §1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.385 (2016).

2.  A heart murmur disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The RO provided notice to the Veteran in a July 2006 letter that explained what information and evidence was needed to substantiate claim for service connection as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The July 2006 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations in March 2006, October 2009, February 2012, July 2012, January 2015, and March 2015.   The reports of the October 2009, February 2012, July 2012, January 2015, and March 2015 VA examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the October 2009, February 2012, July 2012, January 2015, and March 2015 VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2016); Barr, 21 Vet. App. at 312.

In light of the above, the Board also finds that the RO substantially complied with the August 2009 and April 2013 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran as well as his hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 
 
Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted at entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing the definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).



I.  Hemorrhoids

The Veteran's service treatment records for his first period of service from October 1983 to December 1992 do not reveal any complaint, diagnosis, or treatment for any hemorrhoids. 

In June 1995 the Veteran was diagnosed with an external hemorrhoid.

A July 1999 service treatment record noted that the Veteran was seen for hemorrhoids.

The Veteran underwent a VA examination in March 2006.  The examiner noted that the Veteran's condition began in 1999, that the Veteran had not undergone surgery, there was no history of neoplasm, no spinal cord injury related to rectum or anus, no rectal bleeding, no rectal prolapse, and no recurrent anal infections.  The Veteran's current symptoms were noted to be anal itching, burning, pain, hemorrhoids, and occasional bleeding.  He had no abscesses, diarrhea, and difficulty passing stool, swelling, tenesmus, fecal incontinence, or perianal discharge.  After examination, he was diagnosed with hemorrhoids with no significant effect upon his usual occupation or daily activities.  He did not have any hemorrhoids, rectal bleeding, or anemia at the time of the examination.  The examiner rendered the opinion that the Veteran's hemorrhoids were not the result of the Veteran's active service and were not related to the Veteran's Gulf War service. 

A February 2012 VA treatment note reported a history of hemorrhoidal flares.

The Veteran underwent a VA examination in January 2015.  The examiner opined that it was less likely than not that the Veteran's hemorrhoid condition was incurred in or caused by his claimed in-service injury or illness as the condition was first diagnosed after service and his work history during service did not suggest any activity that would have caused hemorrhoids in any way different than any other hemorrhoids history due to aging and genetic pre-disposition.  The examiner also noted that the condition did not exist prior to service in June 1995 and first became symptomatic many years after service.  The examiner noted that although it was possible that heavy manual labor and lifting during service could have contributed to clinical manifestations of hemorrhoids years later, there was no history of excessive heavy lifting during the Veteran's active duty.  The only possible rationale that could be applied would be that his work required standing (upright position) more than sitting at times but even if that connection could be made, the condition was not and never had been disabling.

The Veteran underwent a VA examination in March 2015.  The examiner opined that it was less likely than not that the Veteran's hemorrhoid conditions was incurred in or caused by his claimed in-service injury or illness.  Addressing the Veteran's service which began in 1999, the examiner noted that the Veteran's first onset of hemorrhoids was in 1995 which was in between his active duty periods.  The examiner also opined that the Veteran's hemorrhoid condition, which clearly and unmistakably existed prior to his 1999 periods of service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service event, injury or illness as temporary aggravation was plausible, but there was no evidence of permanent aggravation of the claim preexisting condition.  The current medical literature did not support a nexus and a nexus had not been established. 

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a hemorrhoids disability is not warranted.

It is undisputed that since his separation from service, the Veteran has been diagnosed with a hemorrhoids disability.  Accordingly, as there is a current hemorrhoids disability, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As noted by the April 2013 Board remand, the record reflects treatment for hemorrhoids in June 1995 and July 1995, in between periods of active duty.  As a result, VA examinations were scheduled to assess whether the Veteran's hemorrhoids were etiologically a result of a period of active duty prior to June 1995 or were permanently aggravated during service after July 1995.

A. Period from October 1983 to December 1992

Significantly, the VA examination in January 2015 specifically noted that the condition did not exist prior to service in June 1995 and first became symptomatic many years after service.  Accordingly, for his first period of service from October 1983 to December 1992, the presumption of soundness is not rebutted and the claim during this time period becomes one for service connection on a direct basis rather than a claim based on in-service aggravation of a preexisting disability.  See Wagner, supra

The Board finds that the weight of the evidence is against a finding that the Veteran's current hemorrhoids disability is etiologically related to the Veteran's military service on a direct basis for his first period of service from October 1983 to December 1992.

The Board again notes that the Veteran's service treatment records are negative for complaints or treatments of a hemorrhoids disability for his first period of service from October 1983 to December 1992.  

Additionally, the only medical opinion addressing the etiology of the hemorrhoids disability for this period weighs against the claim as the January 2015 VA examiner concluded that it was less likely than not that the Veteran's hemorrhoids disability was related to his military service. 

None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  



B. Periods from February 1997

As noted above, the record reflects treatment for hemorrhoids in June 1995 and July 1995.  Additionally, the March 2015 VA examiner determined that the Veteran's hemorrhoid condition clearly and unmistakably existed prior to his second periods of service.

Therefore, the presumption of soundness does not apply.  As noted, a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). 

In this case however, there is no indication in the Veteran's available service treatment records that his underlying hemorrhoids disability worsened during active service as a result of any acute in-service exacerbation.  See Davis v. Principi, 276 F.3d 1341, 1344   (Fed. Cir. 2002), and Hunt v. Derwinski, 1 Vet. App. 292 (1991).

There is also no medical evidence of record from the Veteran's time in service or immediately thereafter suggesting that there was a permanent increase in the Veteran's hemorrhoids disability beyond the natural progression of the disease during his active duty service.  

In addition, the March 2015 VA examiner specifically opined that the Veteran's hemorrhoids disability, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness and was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  

The March 2015 VA opinion constitutes the only opinion to specifically address whether the Veteran's preexisting hemorrhoids disability was aggravated by service and the Veteran has not identified, presented, or alluded to the existence of a contrary medical opinion- i.e., one that, in fact, establishes a relationship between a hemorrhoids disability and service by way of etiology or aggravation.

As a result, the Board concludes that the record establishes clearly and unmistakably that the Veteran's preexisting hemorrhoids disability did not worsen during his second periods of service beyond the natural progression of the disability.  Therefore, the presumption of aggravation has been rebutted and the claim must be denied. 

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hemorrhoids.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  


II. Heart Murmur

A January 1987 in-service evaluation noted that the Veteran had a systolic ejection murmur but that his echocardiogram was entirely normal.  Aortic stercosis was ruled out.  A February 1990 Report of Medical History noted that the Veteran had a history of a heart murmur.  An April 1992 Clinical Evaluation for the Veteran's Report of Medical Examination revealed a normal heart.  A December 1996 in-service periodic evaluation noted that the Veteran had a systolic ejection murmur but that his echocardiogram was normal.  No follow up was needed.  On an October 2001 Reserve Component Health Risk Assessment, the Veteran reported that he had never had irregular heartbeats which had concerned him.

An October 2004 VA treatment record noted that the Veteran reported a past medical history of a heart murmur which was benign and did not necessitate antibiotic prophylaxis.

A February 2006 VA treatment note indicated that the Veteran had no complaints of chest pain.

The Veteran underwent a VA examination in March 2006.  Upon examination, the Veteran had no cardiac symptoms but was noted to have JVD absent and PMI 5th ICS.  The rhythm of the heart was regular and there was no murmur, click, or pericardial rub noted.  The Veteran was not diagnosed with any heart condition.

Per the August 2009 Board remand instructions, the Veteran underwent a VA examination in October 2009.  The Veteran reported that he was evaluated by cardiology at Walter Reed in the spring of 1983 where there was a finding of a heart murmur.  The examiner noted that a review of the claims file showed a December 1996 medical progress note which determined whether the Veteran needed prophylaxis prior to dental work.  The Veteran did not need this as he had a normal echocardiogram in 1987.  The examiner indicated that "in other words, in 1987 he had no evidence of any structural heart disease".  The examiner also noted that in April 2009, the Veteran was treated for complaints of chest pain.  The chest x-ray was normal and the heart examination showed no murmur.  On examination, the rhythm of the heart was regular and there was no murmur, click, or pericardial rub noted.  The examiner concluded that an examination for a heart murmur was not found.  There was no history of structural valvular or other heart disease producing murmur as evidenced by a normal echocardiogram in 1987.

The Veteran underwent a VA examination in February 2012.  The examiner noted that he concurred with the findings of the October 2009 VA examiner.  Specifically, no reference was made to any significant murmur and indeed the presence or absence of the murmur is disputed.  The Veteran was diagnosed with a heart murmur of uncertain significance on a flight physical.  This did not however necessarily indicate valvular heart disease.  No significant diagnosis was ever made while in service or post-service.  Indeed, many examiners had not found a murmur.  The Veteran, other than the diagnosis of a heart murmur of uncertain significance on a flight physical, had no cardiac history.  There was no history of myocardial infarction, no history of congestive heart failure and no history of arrhythmia.  It was unclear or not the Veteran had a heart valve condition as an echocardiography was pending.  The examiner noted that the subsequent echocardiogram showed all normal valves.  The cardiac examination was normal and therefore an opinion could not be rendered.

The Veteran underwent a VA examination in July 2012.  The examiner noted that there was a normal cardiac examination with normal heart valves on echocardiogram report dated March 2012.  Therefore, rendering an opinion regarding a cardiac condition and its association to military service did not apply here.  The examiner noted that an in-service medical report in January 1987 noted a soft systolic murmur.  He had an echocardiogram in February 1987 which was a normal study.  The examiner also noted that an April 1986 medical examination prior to the February 1987 echocardiogram was reported as a normal cardiac examination.  A February 1990 treatment note reported that the Veteran had an innocent slow murmur.  On a March 1990 examination, no murmur could be heard.  On December 1996, a 1/6 systolic murmur was heard but no further evaluation was indicated because of his normal echocardiogram study in 1987.  The examiner noted that the Veteran remained asymptomatic from a cardiac standpoint during his entire tour of active military service from October 1983 to December 1992 and also had remained asymptomatic from a cardiac standpoint since his discharge from service in December 1992 to the present time.  On examination, the rhythm of the heart was regular and there was no murmur, clicks, or gallop noted.  There was no evidence of congestive heart failure on this examination.  The examiner concluded that on examination, no heart murmur was auscultated and his March 2012 echocardiogram reported normal heart valves.  Therefore, rendering an opinion regarding a cardiac condition and its association to military service did not apply.

A May 2012 VA treatment note indicated that on physical examination, the Veteran had a regular heart rate and rhythm (RRR)and had no heart rub, gallop or murmur.

A July 2013 VA treatment note indicated that on physical examination, the Veteran had RRR and had no heart rub, gallop or murmur.

A December 2013 VA treatment note indicated that on physical examination, the Veteran had RRR and had no heart rub, gallop or murmur.

Under the circumstances of this case, the Board concludes that service connection is not warranted for a heart murmur disability as the Veteran has not been shown to have current cardiac or a heart murmur disability.

The Veteran's service treatment records clearly show that an innocent heart murmur was found on multiple occasions in service.  Specifically, the Veteran's service treatment records show a diagnosis of a heart murmur in January 1987 and he was noted to have a history of an innocent murmur in February 1990.  Upon examination in April 1992 he was also noted to have an asymptomatic heart murmur.

However, the Board notes that while the Veteran's service treatment records show a diagnosis of a heart murmur in January 1987, he had a normal echocardiogram in 1987.  As noted by the October 2009 VA examiner, in 1987 the Veteran had no evidence of any structural heart disease as there was no history of structural valvular or other heart disease producing murmur as evidenced by the normal echocardiogram in 1987.  The February 2012 VA examiner additionally noted that while the Veteran was diagnosed with a heart murmur of uncertain significance on a flight physical, this did not necessarily indicate valvular heart disease as no significant diagnosis was ever made while in service or post-service.  

Furthermore, the October 2009, February 2012 and July 2012 VA examiners all specifically determined that the Veteran did not have a current heart murmur disability as on examination, no heart murmur was auscultated and his March 2012 echocardiogram reported normal heart valves.  The July 2012 VA examiner also specifically indicated that that the Veteran remained asymptomatic from a cardiac standpoint during his entire tour of active military service and also had remained asymptomatic from a cardiac standpoint since his discharge from service to the present time. 

Additionally, the Veteran's most recent VA treatment records have noted that on physical examination, the Veteran had RRR and had no heart rub, gallop or murmur.

In this instance, the Board finds that the October 2009, February 2012 and July 2012 VA examiners' opinion to be probative.  The October 2009, February 2012 and July 2012 VA examiners had the benefit of a review of the Veteran's claims file, and provided a detailed rationale which explained why the Veteran did not have a current diagnosis of a heart murmur disability.

The Board has reviewed all of the Veteran's VA treatment records, and has found no indication that the Veteran has a current diagnosis of a heart murmur disability.  While statements from the Veteran reflect his continued assertion that he has a heart murmur disability, none of the medical evidence supports his opinion, and the Veteran has not presented, identified, or alluded to the existence of, any such opinion.  In this regard, the Board ultimately places more weight on the medical opinions and clinical findings of record on the matter of whether the Veteran has a current heart murmur disability.

Accordingly, the medical evidence of record does not support a current diagnosis of the claimed heart murmur disability and the Board's consideration of entitlement to service connection for a heart murmur disability fails on this basis alone. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent and persuasive medical evidence establishes that the Veteran does not have a heart murmur disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the claim for service connection for a heart murmur disability must be denied because the first essential criterion for a grant of service connection-competent evidence of the currently-claimed disability-has not been met. 

III.  Both Disabilities

The Board notes the Veteran's contentions regarding the etiology of his claimed hemorrhoid and heart murmur disabilities.  To the extent that the Veteran contends that a medical relationship exists between his claimed hemorrhoid and heart murmur disabilities, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that hemorrhoid and heart murmur disabilities are not disabilities subject to lay diagnosis as these diagnoses require medical training.  More significantly, the Veteran does not have the medical expertise to provide an opinion regarding the claimed hemorrhoids and heart murmur etiologies.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the VA examiners provided detailed rationales in support of their opinions and cited to the relevant evidence.  For this reason, the VA examiners' opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

Thus, the Veteran's assertions that there is a relationship between his claimed hemorrhoid and heart murmur disabilities and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 



ORDER

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for a heart murmur is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


